TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-07-00093-CR




                                  Edward Rainey, Appellant

                                                v.

                                  The State of Texas, Appellee



             FROM THE COUNTY COURT AT LAW NO. 4 OF TRAVIS COUNTY
              NO. 710562, HONORABLE MIKE DENTON, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Following a bench trial, appellant Edward Rainey was adjudged guilty of assault with

family violence. See Tex. Penal Code Ann. § 22.01 (West Supp. 2006). The court assessed

punishment at incarceration for one year and a $2,000 fine, but the court suspended imposition of

sentence and placed appellant on community supervision.

               Appellant’s court-appointed attorney filed a brief concluding that the appeal is

frivolous and without merit.     The brief meets the requirements of Anders v. California,

386 U.S. 738 (1967), by presenting a professional evaluation of the record demonstrating why there

are no arguable grounds to be advanced. See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State,

573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim.

App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State,

436 S.W.2d 137 (Tex. Crim. App. 1969). Appellant received a copy of counsel’s brief and was
advised of his right to examine the appellate record and to file a pro se brief. No pro se brief has

been filed.

               We have reviewed the record and counsel’s brief and agree that the appeal is frivolous

and without merit. We find nothing in the record that might arguably support the appeal. Counsel’s

motion to withdraw is granted.

               The judgment of conviction is affirmed.



                                              __________________________________________

                                              David Puryear, Justice

Before Justices Patterson, Puryear and Pemberton

Affirmed

Filed: August 15, 2007

Do Not Publish




                                                 2